J-S34028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                        Appellee

                   v.

ARAMIS GONZALEZ, III

                        Appellant                   No. 2060 MDA 2015


         Appeal from the PCRA Order entered November 17, 2015
            In the Court of Common Pleas of Lancaster County
             Criminal Division at No: CP-36-CR-0001948-1996


BEFORE: PANELLA, STABILE, and JENKINS, JJ.

JUDGMENT ORDER BY STABILE, J.:                        FILED JUNE 20, 2016

     Aramis Gonzalez, III (“Gonzales”), appeals from the November 17,

2015 order entered in the Court of Common Pleas of Lancaster County,

denying as untimely his petition for collateral relief pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We reverse and

remand in light of Montgomery v. Louisiana, 136 S.Ct. 718 (2016).

     Briefly, in 1996, Gonzales was convicted by a jury of first-degree

murder for the shooting death of a store manager that occurred when

Gonzales was fifteen years old.     The trial court sentenced Gonzales to a

mandatory sentence of life without parole (“LWOP”). This Court affirmed his

judgment of sentence. Gonzales timely filed his first PCRA petition in 1999.

The PCRA court dismissed his petition in 2000.
J-S34028-16


      Gonzales filed the instant PCRA petition in 2012, within 60 days of the

United States Supreme Court’s decision in Miller v. Alabama, 132 S.Ct.

2455 (2012).      The Miller Court held that the Eighth Amendment’s

prohibition on cruel and unusual punishments was violated by imposing

mandatory LWOP sentences on individuals who were under the age of 18 at

the time of their crimes.      Following our Supreme Court’s issuance of

Commonwealth v. Cunningham, 81 A.3d 1 (Pa. 2013), holding that

Miller did not apply retroactively to cases on collateral review, the PCRA

court issued a Rule 907 notice of its intent to dismiss and, subsequently,

dismissed Gonzalez’s petition on November 17, 2015.        This timely appeal

followed.

      The United States Supreme Court has since issued its ruling in

Montgomery, holding that Miller’s prohibition against mandatory LWOP

sentences for juvenile offenders was a new substantive rule that, under the

United States Constitution, is retroactive in cases on state collateral review.

Montgomery, supra at 732. In light of Montgomery, our Supreme Court

has taken the stance that, “[t]o the extent necessary, leave is to be granted

to amend the [PCRA] petition to assert the jurisdictional provision of the

[PCRA] extending to the recognition of constitutional rights by the Supreme

Court of the United States which it deems to be retroactive. See Pa.C.S.A.

§ 9545(b)(1)(iii).” See, e.g., Commonwealth v. Mazeffa, 132 A.3d 985

(Pa. 2016) (per curiam).


                                     -2-
J-S34028-16


       Therefore, in light of Montgomery and consistent with our Supreme

Court’s directive, we reverse the PCRA court’s order dismissing Appellant’s

PCRA petition and remand to the PCRA court for further proceedings

consistent with our Supreme Court’s directive and this order.1

       It is so ORDERED. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2016




____________________________________________


1
 We note that the Commonwealth submitted a letter to this Court in lieu of
a brief, requesting that we remand for proceedings consistent with
Montgomery.



                                           -3-